DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application # 16/760,409 was filed on 4/29/2020.
Claims 1-24 are subject to examination.
An IDS filed on 4/29/2020 and 4/16/2021 has been fully considered and entered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellora et al. U.S. Patent Publication # 2008/0043717 (hereinafter Bellora)
With respect to claim 1, Bellora teaches a method of exchanging content between a first User Equipment (UE) and an Application Server (AS) of an IP Multimedia Subsystem (IMS) or between the first UE and a second UE, the method comprising: 
establishing a Session Initiation Protocol (SIP) session (i.e. SIP session) between a messaging resource function (i.e. MRF) of the IMS and the AS (i.e. SIP AS a selects an MRF with MSRP capabilities and generates vXML script with instructions from the MRF and sends the SIP INVITE to MRF A) (Paragraph 36, 40)

exchanging content (.e. image, clips etc.) between the first UE and the messaging resource function in messages sent over the established MSRP session (i.e. SIP AS A verifies that user A is authorized to use the weShare service feature.  SIP AS a selects an MRF with MSRP capabilities) (Paragraph 36, 40-43)
With respect to claim 2, Bellora teaches the method of claim 1, wherein content is exchanged between the first UE and the AS and the method further comprises exchanging said content between the messaging resource function and the AS over the established SIP session (i.e. MRF A requests the vXML script from SIP AS A using the script-id-A received in the SIP INVITE.  The SIP AS A returns a vXML document including policy to enforced along with content type and size) (Paragraph 40)
With respect to claim 3, Bellora teaches the method of claim 2, wherein the step of exchanging content between the first UE and the AS comprises sending a SIP message comprising instructions (i.e. vXML document including the policy to be enforced) from the AS to the messaging resource function over the established SIP session (Paragraph 40), and sending a message from the messaging resource function to the first UE over the established MSRP session according to the instructions (i.e. MRF A resources, SDP offer which is message MSRP-URI-SA) (Paragraph 40-44)
With respect to claim 4, Bellora teaches the method of claim 1, further comprising exchanging said content (i.e. image) between the messaging resource function and the second UE over a further MSRP session (i.e. second session which includes UE-B with second MSRP session)(Paragraph 40-50, 64-66) 
With respect to claim 5, Bellora teaches further comprising sending a SIP INVITE containing an MSRP session setup request from the first UE to the AS to initiate said establishing steps (i.e. SIP invite 
With respect to claim 6, Bellora teaches the method of claim 5, wherein said MSRP session setup request is contained within a Session Description Protocol part of the SIP INVITE (i.e. SDP offer/answer model are used to establish and negotiate the MSP session) (Paragraph 16)
With respect to claim 7, Bellora teaches the method of claim 5, further comprising, upon receipt of the SIP INVITE at the AS (i.e. in response to receipt of a SIP request), forwarding the SIP INVITE to the messaging resource function (Paragraph 35-40) forward or constructing a further SIP INVITE including the MSRP session setup request (Paragraph 35-36, 41) and sending that further SIP INVITE to the messaging resource function (claim 3 of Bellora & Paragraph 35-40)
With respect to claim 8, Bellora teaches the method of claim 1, further comprising including as content in a message or messages sent over one of said sessions, a target identity (i.e. identity of the invited user ) (Paragraph 35), and upon receipt of the content at the messaging resource function (i.e. vXML script A with instructions), using the target identity to fetch further content from some other entity and including that further content in said message or messages sent over a second of the sessions (i.e. session 1 being described in Paragraphs 36-41, session 2 being described in Paragraphs 42-51)(Paragraph 35
With respect to claim 9, Bellora teaches a method of operating a messaging resource function within an IP Multimedia Subsystem (IMS) in order to facilitate the exchange of content between User Equipments (UEs) or between the UEs and one or more Application Servers (ASs), the method comprising: 
establishing Session Initiation Protocol (SIP) sessions (i.e. SIP invite and then creates a new SIP SIP dialoag and sends a SIP INVITE to IMS Core B) between the or each AS (i.e. weShare SIP AS A & weShare SIP AS B)  and the messaging resource function  (i.e. MRF)  of the IMS  (i.e. SIP AS a selects an MRF with MSRP capabilities and generates vXML script with instructions from the MRF and sends the SIP INVITE to 
establishing respective Message Session Relay Protocol (MSRP) sessions between the UEs and the messaging resource function  (i.e. SIP AS A verifies that user A is authorized to use the weShare service feature.  SIP AS A selects an MRF with MSRP capabilities.  SIP AS B verifies user B us authorized to use the weShare feature.  SIP AS B selects an MRF with MSRP capabilities) (Paragraph 36, 40-43, 45-46).  Examiner would like to point out that there are 2 MSRP sessions (I.e. first one in steps 6-8 in Paragraph 40-41 and second session in steps 11-12 in Paragraph 45-46 )between the UEs (I.e. UE A and UE B)and the messaging resource.  
exchanging content (.e. image, clips etc.) between the UEs (i.e. UE-A and UE-B) and the messaging resource function in messages sent over the respective established MSRP sessions (i.e. SIP AS A verifies that user A is authorized to use the weShare service feature.  SIP AS a selects an MRF with MSRP capabilities).  Examiner would like to point out that multiple MSRP sessions are established as pointed above along with exchanging of content)(Paragraph 36, 40-43, 45-51)
With respect to claim 10, Bellora teaches the method of claim 9, wherein content is exchanged between the UEs and the one or more ASs, and the method further comprises receiving said content from the one or more ASs and/or sending said content to the one or more ASs over the or each established SIP session  (i.e. MRF A requests the vXML script from SIP AS A using the script-id-A received in the SIP INVITE.  The SIP AS A returns a vXML document including policy to enforced along with content type and size) (Paragraph 40, 45-51, 64-66)
With respect to claim 11, Bellora teaches the method of claim 9, wherein content is received from the one or more ASs, and the method further comprises receiving from the or each AS a SIP message 
With respect to claim 12, Bellora teaches the method of claim 9, further comprising exchanging said content between the messaging resource function and other UEs over the other UEs respective established MSRP sessions  (i.e. SIP AS A verifies that user A is authorized to use the weShare service feature.  SIP AS a selects an MRF with MSRP capabilities).  Examiner would like to point out that multiple MSRP sessions are established as pointed above along with exchanging of content)(Paragraph 36, 40-43, 45-51)
With respect to claim 13, Bellora teaches the method of claim 9, further comprising receiving a SIP INVITE from an AS containing an MSRP session setup request to initiate said establishing steps  (i.e. SSIP invite contains an weShare service identity, an SDP offer and MSRP URL indicating where the UE-A is willing to receive MSRP requests) (Paragraph 35)
With respect to claim 14, Bellora teaches the method of claim 9, wherein said MSRP session setup request is contained within a Session Description Protocol part of the SIP INVITE  (i.e. SDP offer/answer model are used to establish and negotiate the MSP session) (Paragraph 16)
With respect to claim 15, Bellora teaches the method of claim 9, further comprising receiving as content in a message or messages sent over one of said sessions, a target identity  (i.e. identity of the invited user ) (Paragraph 35), and upon receipt of the content  (i.e. vXML script A with instructions), using the target identity to fetch further content from some other entity and including that further content in said message or messages sent over a second of the sessions (i.e. session 1 being described in Paragraphs 36-41, session 2 being described in Paragraphs 42-51)(Paragraph 35)
With respect to claim 16, Bellora teaches an apparatus for implementing a messaging resource function in an IP Multimedia Subsystem (IMS) to facilitate the exchange of content between User 
establishing Session Initiation Protocol (SIP) sessions (i.e. SIP invite and then creates a new SIP SIP dialoag and sends a SIP INVITE to IMS Core B) AS(s) (i.e. weShare SIP AS A & weShare SIP AS B) and the messaging resource function  (i.e. MRF)  of the IMS  (i.e. SIP AS a selects an MRF with MSRP capabilities and generates vXML script with instructions from the MRF and sends the SIP INVITE to MRF A) (Paragraph 36, 40, 42).  Examiner would like to point out that there are 2 SIP sessions.  The first one is SIP AS A wherein a SIP INVITE which contains the weShare service identity and SDP offer (Paragraph 35).  The second session is SIP invite and then creates a new SIP SIP dialog and sends a SIP INVITE to IMS Core B which is taught in Paragraph 42)
establishing respective Message Session Relay Protocol (MSRP) sessions between the UEs and the messaging resource function  (i.e. SIP AS A verifies that user A is authorized to use the weShare service feature.  SIP AS A selects an MRF with MSRP capabilities.  SIP AS B verifies user B us authorized to use the weShare feature.  SIP AS B selects an MRF with MSRP capabilities) (Paragraph 36, 40-43, 45-46).  Examiner would like to point out that there are 2 MSRP sessions (I.e. first one in steps 6-8 in Paragraph 40-41 and second session in steps 11-12 in Paragraph 45-46 )between the UEs (I.e. UE A and UE B)and the messaging resource.  
exchanging content (i.e. image, clips etc.) between the UEs (i.e. UE-A and UE-B) and the messaging resource function in messages sent over the respective established MSRP sessions (i.e. SIP AS A verifies that user A is authorized to use the weShare service feature.  SIP AS a selects an MRF with MSRP capabilities).  Examiner would like to point out that multiple MSRP sessions are established as pointed above along with exchanging of content)(Paragraph 36, 40-43, 45-51)
With respect to claim 17, Bellora teaches the apparatus of claim 16, further comprising a receiver configured to receive messages sent over the established SIP and MSRP sessions (Paragraph 35, 40), and 
With respect to claim 18, Bellora teaches the apparatus of claim 16, wherein the exchange of content between the UEs and the one or more AS s is facilitated, and wherein the receiver is configured to receive said content from the one or more AS s and/or the processor is configured to effect the transmitter to send said content to the one or more ASs over the or each established SIP session (i.e. MRF A requests the vXML script from SIP AS A using the script-id-A received in the SIP INVITE.  The SIP AS A returns a vXML document including policy to enforced along with content type and size) (Paragraph 40, 45-51, 64-66)
With respect to claim 19, Bellora teaches the apparatus of claim 16, wherein the receiver is configured to receive content from the one or more ASs, and wherein the receiver is further configured to receive from the or each AS a SIP message comprising instructions from the AS (Paragraph 35, 40), and the processor is configured to effect the transmitter to send messages to the UEs over the respective established MSRP sessions according to the instructions (Paragraph 36, 40-43, 45-51)
With respect to claim 20, Bellora teaches the apparatus of claim 16, wherein the receiver is configured receive said content (i.e. image transfer)from other UEs and/or the processors is configured to effect the transmitter to send said content to other UEs over the other UEs' respective established MSRP sessions (Paragraph 64-66)
With respect to claim 21, Bellora teaches the apparatus of claim 16, wherein the receiver is configured to receive SIP INVITEs containing an MSRP session setup request to initiate said establishing steps  (i.e. SDP offer/answer model are used to establish and negotiate the MSP session) (Paragraph 16)
With respect to claim 22, Bellora teaches the apparatus of claim 16, wherein said MSRP session setup request is contained within a Session Description Protocol part of the SIP INVITEs (i.e. SDP offer/answer model are used to establish and negotiate the MSP session) (Paragraph 16)

With respect to claim 24, Bellora teaches the apparatus of claim 16, further comprising a memory for storing instructions which can be effected by the processor to establish the SIP and MSRP sessions (Paragraph 35-41), and to exchange content (i.e. image transfer or vXML script) between the UEs and the messaging resource function (Paragraph 64-68)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A).  Lu et al. U.S. Patent Publication # 2012/0131114 which in Paragraph 152 teaches process of media negotiations by sending a first session invitation message which is then routed to function entity via SIP/IP core network.
B).  Badulescu et al. U.S. Patent Publication # 2016/0352795 which teaches end-point negotiates MSRP chunk size for an MSRP media session with a remote endpoint.
C).  Stille et al. U.S. Patent Publication # 2017/0272474 which teaches establishing a session initial protocol (SIP) session between each network entity and SIP application server within IMS and establishing media session between network entity and media resource function MRF.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453